Appeal by the defendant from a judgment of the Supreme Court, Nassau County (La Pera, J.), rendered May 3, 2006, convicting him of attempted murder in the second degree, assault in the first degree, and aggravated criminal contempt, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*590The defendant received the sentence for which he expressly bargained, and therefore has no basis to complain on appeal that it is excessive (see People v Gray, 46 AD3d 703 [2007], lv denied 10 NY3d 765 [2008]). In any event, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Lifson, Santucci and Miller, JJ., concur.